      Case 2:21-cv-00068-DWL Document 21 Filed 02/02/21 Page 1 of 1



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   San Carlos Apache Tribe,                          No. CV-21-00068-PHX-DWL
10                  Plaintiff,                         ORDER
11   v.
12   United States Forest Service, et al.,
13                  Defendants.
14
15          IT IS ORDERED that the motion of Resolution Copper Mining, LLC
16   (“Resolution”) to intervene as a defendant in this case (Doc. 5) is granted.
17          IT IS FURTHER ORDERED that the Clerk of Court shall file Resolution’s
18   proposed form of Answer (Doc. 6).
19          Dated this 2nd day of February, 2021.
20
21
22
23
24
25
26
27
28
